DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application is being examined under the pre-AIA  first to invent provisions. 
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.       Claims 12-21 have been cancelled, new claims 22-23 have been added, and claims 1-11, 22-23 are pending as amended on 12/14/21.

Priority
4.         This application is a DIV of 15/353,331 11/16/2016 PAT 10876027; 15/353,331 is a CON of 13/776,914 02/26/2013 PAT 10738229; 13/776,914 is a DIV of 12/529,583 12/22/2009 PAT 8387723; 12/529,583 is a 371 of PCT/CA2008/000425 03/03/2008
PCT/CA2008/000425 has PRO 60/892,672 03/02/2007.

Information Disclosure Statement
5.           The information disclosure statement (IDS), filed on 11/23/20 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith


Election/Restrictions
6.         Applicant’s election without traverse of claims 1-11 directed to a method and species magnesium/aluminum oxide viscosifier, and caustic soda pH adjusting agent in the reply filed on 12/14/21 is acknowledged.

Claim Rejections - 35 USC § 112
7.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.       Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          In claim 7, recitation "a drilling fluid" is held indefinite because it is not known whether the recitation is repeat of the ‘drilling fluid' from the base claim. Applicants are suggested to change “a” to “the.”

Claim Rejections - 35 USC § 103
9.      The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been 

10.      The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.      Claims 1-2, 4-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hoy (US 6914081; IDS filed on 11/23/21), in view of in view of Lintott (AADE-03-NTCE-13; D. Lintott et al, Environmental impact of potassium sulphate-based drilling mud systems: development of criteria for waste disposal in terrestrial ecosystems, National Technology Conference “Practical Solutions for Drilling Challenges”, held at the Radisson Astrodome Houston, Texas, April 1 - 3, 2003 in Houston, Texas; IDS filed on 11/23/21).
          Regarding claims 1, 5, 8, 11, Hoy discloses a method for producing a drilling fluid for drilling a wellbore, the method comprising providing a mixed metal-viscosified drilling fluid including clay and a mixed metal viscosifier of inorganic magnesium/ aluminum oxides and/or hydroxides, wherein providing the mixed metal-viscosified drilling fluid includes: mixing the clay in the form of bentonite in water to form a bentonite mixture; adding the mixed metal viscosifier to the bentonite mixture; and

viscosified drilling fluid to avoid adverse rheological changes.
           However, Lintott discloses a drilling fluid composition comprising 3% potassium sulfate, wherein the drilling fluid containing potassium sulfate system confer the advantage of the reduced well bore, superior shale inhibition, and subsequently, reduced drilling times (abstract, page 1, para 4; page 3, para 10; page 7, para 1). Thus, Hoy and Lintott are pertinent to the drilling fluid. 
           It would have been obvious to one with ordinary skill, in the art at the time of invention, to employ 3% potassium sulfate in the drilling fluid of Hoy, as taught by Lintott.  The rationale to do so would have been motivation provided by of Lintott that to do so would provide the reduced well bore, superior shale inhibition, and subsequently, reduced drilling times (abstract, page 1, para 4).
            Since the composition is obvious over Hoy and Lintott, the properties of the potassium sulfate on the composition such as ‘avoidance of adverse rheological changes such as viscosity thinning’ would necessarily be the same as claimed. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed 
           Regarding claim 2, Hoy discloses pH adjustment and pH range from about 9 to about 14 of such composition (column 9, lines 55-62) by addition of alkalinity control agent such as caustic soda (sodium hydroxide) and/or soda ass (sodium carbonate) used as onset promoter to reduce the onset time of composition prior to the initial maximization of viscosity e.g. between mixing and the formation of the elastic solid. The pH range of Hoy (e.g. from about 9 to about 14) clearly encompasses the pH range above about 10 recited in claim 2. Hoy further discloses 7 lb/barrel (e.g. approx. 20 kg/m3) bentonite (example 8), fall into instant claim range of 15 to 45 kg/m3. Hoy further discloses the weight ratio of the clay, e.g. bentonite to the mixed metal oxide/hydroxide of the Mg/Al viscosifier from about 99:1 to about 9:1 (column 10, lines 38-40, claim 9) encompassing the instant claim range of the mixed metal viscosifier to bentonite at weight ratio of 1:8 to 1:12.
           Regarding claim 4, hoy discloses the rheology such as viscosity of the drilling fluid is substantially maintained (examples 14 and other examples; read on monitoring thinning). Lintott discloses addition to a drilling fluid the composition comprising 3% potassium sulfate. Since the same claimed compound is added to the claimed composition, the effect such as ‘avoidance of adverse rheological changes’ would necessarily be the same as claimed. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 
           Regarding claim 6, Hoy discloses the optional inclusion of a fluid loss control agent and/or lost circulation control agent in the drilling fluid (column 9, lines 63-, column 10, lines -3).
           Regarding claim 7, Hoy does not expressly disclose the drilling fluid includes a yield point of greater than 10 Pa. Since the composition of the instant claim is obvious over Hoy and Lintott, the properties such as the yield point would necessarily be the same as claimed.  If there is any difference between the product of modified Hoy and the product of the instant claims, the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
           Regarding claims 9-10, Hoy and Lintott are pertinent the preparation of drilling fluid and then testing or using the drilling fluid. It would have been obvious to one with ordinary skill, in the art at the time of invention to prepare the drilling fluid first with the claimed features and then perform field test or use the drilling fluid. Alternatively, the . 
12.     Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hoy, in view of Lintott as applied to claim 1 above and further in view of Cowan (US 5439056; IDS filed on 11/23/21).
        Hoy includes all features of claim 1 above.
        Regarding claim 3, Hoy discloses the weight ratio of the clay, e.g. bentonite to the mixed metal oxide/hydroxide of the Mg/Al viscosifier from about 99:1 to about 9:1 (column 10, lines 38-40, claim 9) encompassing the instant claim range of the mixed metal viscosifier to bentonite at weight ratio of about 1:10. Hoy further discloses 7 lb/barrel (e.g. approx. 20 kg/m3) bentonite (example 8). Hoy further discloses pH adjustment and pH range from about 9 to about 14 of such composition (column 9, lines 55-62) by addition of alkalinity control agent such as caustic soda (sodium hydroxide) and/ or soda ass (sodium carbonate) (column 10, lines 19-21. The pH range of Hoy (e.g. from about 9 to about 14) clearly encompasses the pH range of greater than 11. Hoy does not disclose bentonite in the amount of about 30 kg/m3.
        However, Cowan discloses an aqueous drilling fluid composition comprising clay such as bentonite, water, mixed metal viscosifier such as aluminum/magnesium hydroxide, wherein the composition contains about 7-12 lb/bbl (approx. 20-34 Kg/m3) of bentonite (column 3, lines 35-; column 4, lines -56), fall into instant claim range of about 25 Kg/m3 to 45 Kg/m3. Thus, Hoy and Cowan are pertinent to the drilling fluid.
 Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). In the instant case, a clay for the rheology modification. Absent evidence to the contrary, one of ordinary skill would have reasonable basis to expect that the amount of clay of Cowan would be effective in the drilling fluid of Hoy.

Allowable Subject Matter
13.        Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.         The following is a statement of reasons for the indication of allowable subject matter:  Claims 22-23 cite the transitional phrase “consists of.” The transitional phrase "consist of" excludes any element, step, or ingredient not specified in the claims. The cited prior arts contains several element, step, or ingredient not specified in the claims. 

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766